Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-2 and 8-20, in the reply filed on 12/7/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “resists adhesion” in claim 8 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the resistance is relative to.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark (US 2016/0192741).
Claims 1 and 20: Mark discloses an article of apparel (abstract). The article of apparel includes a plurality of structure including first structure (see marked up fig. 5B below) formed of a printed material (¶ 148), the first structure having a first printed portion bonded to a surface (f20) of the article of apparel (fig. 5B; ¶ 149); an element (see marked up fig. 5B below) having a first portion adjacent the first printed portion of the first structure (fig. 5B), wherein the first portion of the element is in contact with the first structure (fig. 5B); and a second printed portion of the first structure enclosing the element at least partially within the first structure (see marked up fig. 5B below).
    PNG
    media_image1.png
    407
    814
    media_image1.png
    Greyscale


Claim 2: Mark discloses the element being a cord (fiber strand/swath; ¶ 149).
Claim 8: Mark discloses the element including components that are resistive to adhesion (¶¶ 38-39).
Claim 9: Mark discloses the elements including components that would be expected to be capable of being moved and removed by force (¶¶ 38-39).
Claim 10: Mark discloses the first structure including a recess, the first portion of the element being received in the recess (see marked up fig. 5B below).

C
    PNG
    media_image2.png
    407
    814
    media_image2.png
    Greyscale

	Claims 11-13: Mark discloses the first portion formed of components that would be capable of being removed to form a first tunnel or hole (¶¶ 38-39).
	Claim 14: Mark discloses the first portion of the element being fully enclosed by the first and second printed portion of the first structure (fig. 5B).
	Claim 15: Mark discloses the article of apparel being a shoe (abstract).
	Claim 16: Mark discloses the element including a lace (¶¶ 151-153).
	Claim 17: Mark discloses a second structure formed of the printed material, the second structure having a third printed portion bonded to the surface of the article of apparel; the element having a second portion adjacent the third printed portion of the second structure, wherein the second portion of the element is in contact with the second structure; and a fourth printed portion of the second structure enclosing the element at least partially within the second structure (fig. 5B).
	Claim 18: Mark discloses a lace extending continuously between the first and second structures (¶¶ 151-153).
	Claim 19: Mark discloses the printed material including a thermoplastic (¶¶ 34-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754